Case 0:20-cv-62511-RKA Document 1 Entered on FLSD Docket 12/07/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:

 ANTONIO RICARDO VILARINO,

                Plaintiff,
 v.

 EVENT EFFECTS GROUP LLC D/B/A
 DESIGNS BY SEAN,
 MITCHELL AMSTERDAM,
 STEVEN J. O’CONNOR,

             Defendants.
 __________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

        Plaintiff, ANTONIO RICARDO VILARINO, brings this action against Defendants,

 EVENT EFFECTS GROUP LLC D/B/A DESIGNS BY SEAN, MITCHELL AMSTERDAM, and

 STEVEN J. O’CONNOR, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et

 seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff ANTONIO RICARDO VILARINO was a resident of

 the State of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA.

 4.     At all times material hereto, Defendant, EVENT EFFECTS GROUP LLC D/B/A

 DESIGNS BY SEAN, was a Florida corporation with its principal place of business in South

 Florida, engaged in commerce in the field of events design, building, and setup, at all times

 material hereto was the “employer” of Plaintiff as that term is defined under statutes referenced



                                                4
Case 0:20-cv-62511-RKA Document 1 Entered on FLSD Docket 12/07/2020 Page 2 of 4




 herein, engaged along with its employees in interstate commerce, and has annual gross sales and/or

 business volume of $500,000 or more.

 5.     Defendant, EVENT EFFECTS GROUP LLC D/B/A DESIGNS BY SEAN, is located in

 Broward County, Florida.

 6.     Defendant, MITCHELL AMSTERDAM, is a resident of Palm Beach County, Florida and

 was, and now is, a manager of Defendant, EVENT EFFECTS GROUP LLC D/B/A DESIGNS BY

 SEAN, controlled Plaintiff’s duties, hours worked, and compensation, and managed the day-to-

 day operations of EVENT EFFECTS GROUP LLC D/B/A DESIGNS BY SEAN. Accordingly,

 MITCHELL AMSTERDAM was and is an “employer” of the Plaintiff within the meaning of 29

 U.S.C. §203(d).

 7.     Defendant, STEVEN J. O’CONNOR, is a resident of Palm Beach County, Florida and was,

 and now is, a manager of Defendant, EVENT EFFECTS GROUP LLC D/B/A DESIGNS BY

 SEAN, controlled Plaintiff’s duties, hours worked, and compensation, and managed the day-to-

 day operations of EVENT EFFECTS GROUP LLC D/B/A DESIGNS BY SEAN. Accordingly,

 STEVEN J. O’CONNOR was and is an “employer” of the Plaintiff within the meaning of 29

 U.S.C. §203(d).

 8.     Two or more of Defendants’ employees handled tools, supplies, and equipment

 manufactured outside Florida in furtherance of their business, including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 9.     Plaintiff ANTONIO RICARDO VILARINO worked for Defendants as an upholsterer and

 general laborer.

 10.    Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.
Case 0:20-cv-62511-RKA Document 1 Entered on FLSD Docket 12/07/2020 Page 3 of 4




 11.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 12.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

 13.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

 set forth herein in full.

 16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.
Case 0:20-cv-62511-RKA Document 1 Entered on FLSD Docket 12/07/2020 Page 4 of 4




                                    Respectfully submitted,

                                    Koz Law, P.A.
                                    320 S.E. 9th Street
                                    Fort Lauderdale, Florida 33316
                                    Phone: (786) 924-9929
                                    Fax: (786) 358-6071
                                    Email: ekoz@kozlawfirm.com




                                    Elliot Kozolchyk, Esq.
                                    Bar No.: 74791
